Citation Nr: 1705315	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  00-18 029	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a thoracic spine disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to compensation under 38 U.S.C.A. § 1151 for a thoracic spine disorder and, if so, whether the claim should be allowed.  

3.  Entitlement to service connection for neurologic abnormalities, including bowel and/or bladder dysfunction, to include on a secondary basis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran had active military service in the Air Force from October 1980 to November 1983, and from January 1985 to March 1988.  

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from an August 1999 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which granted an increased rating to 40 percent for service-connected residuals of a lumbar spine injury with herniated discs at L4-5 and L5-S1.  

In August 2003 the Board remanded that issue to the RO because of a changed in the rating criteria and a new rating examination.  That remand noted that in November 2000, the Veteran, in essence, applied to reopen a claim for compensation under 38 U.S.C.A. § 1151 for a thoracic spine disorder and to reopen a claim for service connection for a thoracic spine disorder in a direct service connection basis.  However, these matters had not been adjudicated by the RO.  In a June 2005 Board remand it was again noted that these matters had not yet been adjudicated by the RO.  The June 2005 Board decision granted an increase from 40 percent to 60 percent for the service-connected low back disorder and also granted a separate 10 percent rating for sciatic neuropathy of the left leg, associated with the service-connected low back disorder.  A claim for separate evaluations for neurologic abnormalities, including bowel or bladder impairment was addressed in the remand portion of the June 2005 Board decision for a neurological examination addressing the etiology of any bowel or bladder impairment.  

In June 2008 the Board remanded the claim of service connection for neurologic abnormalities (including bowel and/or bladder dysfunction), to include as secondary to herniated disc, L5-S1, and entitlement to an effective date prior to September 30, 1999 for the grant of a total rating based on individual unemployability (TDIU).   The Board noted that an August 2007 addendum opinion, to a VA examination, indicated that the Veteran's dominant neurologic deficits were related to his nonservice-connected thoracic spine disorder, and that his sphincter disturbance, muscle spasm, and other muscle groups were entirely related to his nonservice-connected thoracic spine disorder.  Thus, the outcome of the claim for compensation under 38 U.S.C.A. § 1151 for a thoracic spine disorder and direct service connection for a thoracic spine disorder (referred to in August 2003 and June 2005 Board remands), might be determinative of whether the Veteran was entitled to service connection for neurologic abnormalities, including bowel and/or bladder dysfunction.  Thus, these matters were inextricably intertwined.  It was also noted that in December 2006 the Veteran expressed disagreement with the effective date assigned by an August 2006 rating decision for a grant of a TDIU rating.  Manlincon v. West, 12 Vet. App. 238 (1999).  Also, it was noted that the Veteran had not been provided with appropriate legal notice as to the claim for service connection for neurologic abnormality, including bowel and bladder dysfunction, including as secondary to service connection low back disability.  The case was remanded to provide such notice, issue a Statement of the Case (SOC) as to the effective date for the TDIU rating, and readjudicate service connection for neurologic abnormality, including bowel and bladder dysfunction, including as secondary to service connection low back disability.  

In July 2009 the Board noted that after the issuance of SOCs appeals had not been perfected as to the denial of a request for waiver of indebtedness in the amount of $14,322.19 or as to an earlier effective date for a TDIU rating.  The Board remanded the case to obtain Social Security Administration (SSA) records and to provide appropriate legal notice.  

In a September 2010 Board remand it was noted the July 2009 remand requested the RO send the Veteran and his representative a notice letter pursuant to the Veterans Claims Assistance Act (VCAA), U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2009); and to adjudicate the issues on appeal, providing the Veteran and his representative written notice of the determinations along with notice of the Veteran's right to appeal. 

In the 2010 remand it was noted that although the RO sent the Veteran a VCAA letter in August 2009, it was returned as undeliverable.  Also, the Veteran submitted a response to a VCAA letter sent sometime prior to July 12, 2010; however, the original letter was not of record and the letter appeared to relate to a new claim filed in April 2010.  Thus, the record did not reflect that the Veteran has been provided the requested VCAA letter. 

Moreover, in the 2010 remand it was noted that although the RO issued the Veteran and his representative a Supplemental SOC (SSOC) addressing the issues on appeal, the RO was asked to adjudicate the issues in a rating decision, providing notice of the determinations and of the Veteran's right to appeal.  Further, the SSOC was returned as undeliverable.  For these reasons, in September 2010 the Board again remanded the appeal.  

In October 2010 the Veteran filed an NOD to an August 2010 rating denying special monthly compensation (SMC) based on aid and attendance; however, a January 2013 rating decision granted that benefit effective April 1, 2010 and the Veteran had not disagreed with this effective date.  Accordingly, this matter is not now before the Board.

A June 2013 rating decision confirmed and continued a 100 percent schedular rating for posttraumatic stress disorder (PTSD) with depression and a mood disorder, and granted basic eligibility to Dependents' Educational Assistance (DEA) from April 18, 2013.  The Board notes that the Veteran has also been granted SMC for loss of use of one foot and on account of the 100 percent rating for PTSD with additional service-connected disabilities (the service-connected low back disability) independently rated at 60 percent or more.  

In a November 2015 rating decision the RO denied service connection for residuals of a thoracic spine injury and denied reopening of a claim for compensation under 38 U.S.C.A. § 1151 for, what was described as, incomplete T12 paraplegia.  While the claim for service connection for neurologic abnormalities, including bowel and/or bladder dysfunction, to include on a secondary basis was not explicitly addressed, this case stems from an appeal of a rating decision which determined that for rating purposes neurologic abnormalities, including bowel and/or bladder dysfunction, were not part of the service-connected residuals of lumbar spine injury residuals with herniated discs at L4-5 and L5-S1.


FINDINGS OF FACT

1.  The Veteran had verified active duty in the Air Force from October 1980 to November 1983 and from January 1985 to March 1988 but no verified service, to include no active duty, active duty for training (ACDUTRA), or inactive duty for training (INACDUTRA) at the time of a May 3, 1992, motor vehicle accident (MVA) in which he sustained fractures of several vertebrae of the thoracic spine and the 1st lumbar (L1) vertebra with resultant partial paraplegia.  

2.  The Veteran did not incur chronic thoracic spine disability during a period of active duty.  

3.  At the time of the May 3, 1992, MVA the Veteran was not participating in a program of VA vocational rehabilitation.  

4.  A November 1995 rating decision denied entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for disability as a result of VA treatment and as a result of participation in VA Vocational Rehabilitation; although notified in February 1996, the Veteran did not appeal that decision and that rating decision is final.  

3.  The new and material evidence, when considered with the old evidence, is sufficient to reopen the claim for compensation under the provisions of 38 U.S.C.A. § 1151 for disability as a result of VA treatment.  

4.  It is at least as likely as not that the Veteran incurred additional thoracic spine disability due to carelessness, negligence, or similar instance of fault, or an event not reasonably foreseeable during his June 1992 VA hospitalization.  

5.  Neurologic abnormalities of bowel and bladder dysfunction are proximately due to and the result of myelopathy stemming from thoracic spine pathology compensated under 38 U.S.C.A. § 1151.   


CONCLUSIONS OF LAW

1.  The criteria of service connection for a thoracic spine disorder are not met.  38 U.S.C.A. §§ 38 U.S.C.A. § 101(22) and (23), 160(d)(1)(B), 5107(b) (West 2002); 38 C.F.R. §§ 3.6(a), 3.6(e)(2), 3.102, 3.203 (2016).  

2.  The November 1995 rating decision denying to compensation under the provisions of 38 U.S.C.A. § 1151 for disability as a result of VA treatment and as a result of participation in VA Vocational Rehabilitation is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2016).  

3.  The new and material evidence, when considered with the old evidence, is sufficient to reopen the claim for compensation under the provisions of 38 U.S.C.A. § 1151 for disability as a result of VA treatment.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2016).  

4.  The criteria for compensation benefits under 38 U.S.C.A. § 1151 for additional thoracic spine disability, claimed as due to injury sustained during VA hospitalization in June 1992, are not met.  38 U.S.C.A. § 1151 (West 2002); 38 U.S.C.A. § 3.380 (2016).  

5.  The criteria for compensation under 38 U.S.C.A. § 1151 for neurologic abnormalities, including bowel and bladder dysfunction, as secondary to thoracic spine disability compensated under 38 U.S.C.A. § 1151, are met.  38 C.F.R. § 3.310 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  Pursuant to multiple Board remands, VA's duty to notify was satisfied by RO letter January 18, 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to the duty to assist, the Veteran's private as well as VA clinical records are on file.  Also, records of the Social Security Administration (SSA) are of record.  

As to the Veteran's service records, his service treatment records (STRs) of his two periods of active duty are on file.  

In this regard, the Veteran is claiming service connection for a thoracic spine disability as stemming from severe injuries in a motor vehicle accident (MVA) on May 3, 1992.  As more fully explained below, at varying times he has asserted that at that time, when he sustained fractures of thoracic vertebrae and partial paralysis, he was either performing some form of military service or was enroute home after performing military service.  As set forth in greater detail below, the record indicates that in August 1990 the Veteran intended to enlist in the U.S. Army.  However, the Army has reported that he never enlisted for active duty.  The Veteran's testimony at a 2000 RO hearing was that on May 3, 1992, he was returning home from a period of several weeks of training, and other evidence suggests that at that time he was returning home from a weekend drill.  This would suggest that he was returning home following either a period of active duty for training (ACDUTRA) or a period of (INACDUTRA).  The Veteran testified that he would attempt to locate any records pertaining to such service and he was requested on multiple occasions to provide such evidence.  However, he never did so.  At most, he only provided information as to a particular unit to which he was reportedly assigned but attempts by the RO to confirm this were negative.  More recently, the Veteran has reported that he was not claiming service connection for thoracic spine disability, stating in VA Form 21-4138, dated September 28, 2009, his "[T]horacic Spine Disorder did not start in the Military.  Therefore, I do not have medical evidence from military service."  

Consequently, all efforts have been undertaken to verify any period of any form of military service which the Veteran may have had on May 3, 1992, but all such efforts have been fruitless and no further efforts would reasonably be expected to confirm any military service.  

The Hearing Officer presiding at the November 2000 RO hearing the only issue before the RO hearing officer was entitlement to an increased rating for the service-connected low back disorder.  That issue is no longer before the Board.  However, the Veteran also presented testimony concerning the etiology of his claimed thoracic spine disability.  The presiding Hearing Officer indicated that attempts would be made to obtain records from the Mississippi Methodist Rehab and VA facilities in Jackson, Mississippi, as well as Lexington, Kentucky, and Memphis Tennessee, and that a nexus examination might be needed.  Also, an attempt would be made to obtain any additional service medical records.  Also, the Veteran was requested to submit copies of his orders showing his military duty at the time of the May 1992 MVA.  The Veteran indicated that he would contact his ROTC unit and his unit at Ft. Knox.  Pages 22 and 23.  

In this regard, records of the Veteran's private treatment have been obtained and are on file, as are his VA treatment records.  Moreover, he has been afforded multiple VA examinations.  Most of these examinations have focused on attempting to distinguish between symptoms stemming from the 1992 spinal cord injury from symptom due to the service-connected lumbosacral disability.  While there have been no VA examinations to determine whether the Veteran had additional disability stemming from an accident during VA hospitalization in June 1992, following his May 1992 MVA nor has an opinion been obtained as to whether the June 1992 accident was due to negligence, carelessness, or other VA fault, because of the favorable outcome there is no prejudice to the Veteran.  

Moreover, all additional evidence requested in the multiple Board remands and additional VCAA notice have now been provided to the Veteran and, as such, there has been substantial compliance with those Board remands.  Stegall v. West, 11 Vet. App. 268 (1998).  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007).  

Background

On examination in May 1980 for entrance into the Air Force the Veteran had no pertinent abnormality.  In an adjunct medical history questionnaire he reported not having or having had frequent or painful urination.  


On Initial Flying Class examination in January 1983 it was noted that the Veteran had fractured his left leg in childhood and had been treated and casted with a normal recovery.  Otherwise, he had no pertinent abnormality.  

On examination for enlistment into the Air Force in January 1985 the Veteran had no pertinent abnormality.  In an adjunct medical history questionnaire it was reported that he had had a fracture of the "right" leg at about age 5, with casting and there were no sequelae.  

On formal examination in February 1985 it was noted that his "right" leg had been casted for about 6 weeks in his childhood.  Otherwise, he had no pertinent abnormality.  In an adjunct medical history questionnaire he reported not having or having had frequent or painful urination.  

In August 1986 the Veteran had right epididymitis but no orchitis.  Also that month it was noted that the problem had started 8 months earlier and he had no history of trauma or lifting of heavy objects.  When seen again that month he was to take medication for epididymitis and associated prostatitis.  In September 1986 he was taking medication for epididymitis and associated prostatitis.  In October 1986 he was seen for epididymitis and associated prostatitis.  And when he was seen later that month for a follow-up for epididymitis, the assessment was that the epididymitis had resolved.  Also in October 1986 it was noted that his prostatitis was asymptomatic after using antibiotics for 4 to 5 weeks.  

The Veteran was seen in November 1986 for low back pain with left-sided sciatica, after moving furniture and had been lifting 150 lbs. while kneeling.  In December 1986 he had low back pain when sneezing, coughing, and straining at stool.  The assessment was sciatica secondary to a herniated nucleus pulposis (HNP).  

The Veteran was hospitalized in December 1986 and January 1987 for low back pain with left-sided sciatica that began 2 to 3 weeks preadmission and which was worse on sneezing, coughing, and straining with Valsalva maneuvers.  A lumbar CT scan in December 1986 revealed disc herniation at L5-S1 on the left.  He also had a myelogram.  After a complete examination, including neurological evaluation, the pertinent diagnosis was a HNP at L5-S1 with left-sided sciatica.  In January 1987 it was noted that an epidural steroid injection had provided some relief.  

On periodic flying examination in February 1987 the Veteran had slight weakness of flexion and extension of the left knee.  It was noted that he had a HNP at L5-S1 with left-sided sciatica.  In an adjunct medical history questionnaire he reported not having or having had frequent or painful urination.  

In September 1987 it was noted that the Veteran complained of back pain.  He had a history of a ruptured disc and compressed vertebrae 10 months earlier and now had an acute exacerbation of symptoms.  Initially he had had numbness in both legs, although he had not reported this earlier.  He now had pain over both buttocks, worse on the right.  He was to report to the Flight Surgeon's office.  

Also in September 1987 the Veteran complained of low back pain after sneezing and when seen at an emergency three days earlier was told he had a herniated disc.  In October 1987 it was noted that the Veteran declined surgery because it might permanently ground him.  In November 1987 it was noted that his symptoms, while still present, were slowly resolving.  In December 1987 it was noted that he was to be examined for a Medical Evaluation Board.  

The Veteran was hospitalized in September 1987 for low back pain with left-sided sciatica.  All of his symptoms were compatible with an L5-S1 HNP.  

On a Medical Evaluation Board (MEB) examination in December 1987 he had mild tenderness of the prostate but no swelling or nodularity, and his stool was negative for occult blood.  He had tenderness over the L5-S1 area with adequate range of motion of the lumbar spine but with increased pain on flexion and right lateral bending.  He had slight weakness of the left leg muscles but had normal reflexes.  In an adjunct medical history questionnaire he reported not having or having had frequent or painful urination.  

A January 1988 MEB report reflects that the Veteran had continued to have low back pain with left-sided sciatica.  

In February 1988 the findings of a Physical Evaluation Board (PEB) were that the Veteran had ruptured disc at L4-5 or L5-S1 and although surgery had been recommended, he had declined surgery.  The progression of this condition overcame the presumption of his fitness for service.  

The Veteran's original claim for service connection for a ruptured disc in his low back and for prostatitis was received on March 25, 1988.  

On VA examination in June 1988 the Veteran complained of low back pain radiating down both lower extremities, and trouble urinating.  A neurological evaluation found no abnormality, but straight leg raising was positive on the left.  On genitourinary evaluation he related a history of seeming to be unable to empty his bladder.  He had a history of prostatitis in the past.  Although he was examined for service discharge he had not had a cystoscopy of muscle control test.  His bladder, seminal vesicles, testes, cord and penis otherwise appeared normal.  There was no evidence of past or present venereal disease.  The diagnoses were L5-S1 HNP, by history, with residual pain on most activities; and rule out urinary bladder muscular malformation possible secondary to the L5-S1 HNP.  X-rays of the lumbosacral and cervical spine revealed no abnormalities.  

An August 1988 rating decision granted service connection for a HNP at L5-S1 which was assigned an initial 10 percent disability rating but denied service connection for prostatitis on the basis that the inservice treatment in 1986 was for acute prostatitis which was not found on a recent VA examination in June 1988.  He was notified of this by an August 25, 1988, RO letter but he did not appeal that decision.  

The Veteran applied for VA Vocational Rehabilitation in December 1988 and again in March 1989 (during time frames when his only service-connected disability was rated less than 30 percent disabling).  

An August 9, 1990, Report of Contact shows that the Veteran reported that he was going to return to service in the U.S. Army on August 10, 1990, and he was advised to send a follow-up written statement confirming this. 

An August 9, 1990, VA Progress Note, signed by a VA physician, states that the Veteran had had a complete resolution of his low back symptoms following steroid injections.  He had had no further problems with his back.  On a current examination he had full range of motion of his spine without pain.  He was completely intact, neurologically.  His X-rays were normal.  It was opined that there was "no reason why [the Veteran] cannot return to active duty."  

A March 1991 VA Special Report of Training reflects that the Veteran reported that he was not placed back on active duty, and wanted to resume his rehabilitation process in a different goal, and desired to be a commercial pilot or as a nurse.  When informed that his service-connected back disorder contraindicated these, he indicated that he could provide evidence that restrictions would not apply to his condition.  

The Veteran was awarded a VA Work-Study Contract, under Chapter 31, from September to December 1991 to work at a VA Dental Clinic.  

A January 10, 1992 VA outpatient treatment (VAOPT) record shows that the Veteran had had 2 lumps in his left testicle for several months.  He had been given Bactrim 2 weeks ago.  He had trouble initiating a urinary stream.  After an examination the impression was epididymitis and prostatitis, with persistent symptoms.  

The Veteran was hospitalized at the University of Kentucky Medical Center from the 3rd to the 20th of May 1992.  He was admitted after being in an MVA.  A psychiatric consultation noted that he reported having been depressed since being discharged from active duty (in 1988).  He had been under considerable stress and the MVA occurred after an argument with his wife.  An MRI shows fractures of T8, T12, and L1.  He had total paraplegia below about T10 with "flexia" in his legs.  Rectal sensation was intact.  A radiological study revealed fractures of T12 and L1 with posterior displacement of bone into the spinal canal.  There were burst fractures of T9, T11, and T12.  He underwent internal fixation and "TSRH" instrumentation of his spinal fractures, i.e., insertion of stabilizing Harrington rods.  He had some early return of motor function in the right leg.  When discharged to Cardinal Hill the diagnosis was paraplegia secondary to T8, T12, and L1 spine fractures.  A May 15th statement from a neurosurgeon indicates that the Veteran would remain totally disabled and required prolonged rehabilitation for a period in excess of one year.  

The Veteran was treated at the Cardinal Hill Hospital from the 20th to the 27th of May 1992.  He had been ejected from a vehicle on May 3rd 1992 and when seen at the University of Kentucky Medical Center his lower extremities were without reflexes, with decreased sensation, and the only movement present was bilateral hip flexion.  An MRI shows fractures of T8, T12, and L1 with retropulsed fragments and spinal cord contusion.  On May 5th he had "TSRH" rod distraction from T6 to L2 with iliac bone graft.  There was some return of movement in his right lower extremity and he was transferred to Cardinal Hill.  At the time of the accident he was living in Richmond (Kentucky) attending nursing school.  He reported that he had been depressed since he was discharged from the military four years earlier due to a back problem.  He denied that the injury was a suicide attempt.  The discharge diagnosis was T12 paraplegia, incomplete, and neurogenic bowel and bladder status post "TSRH" rod distraction.  He was discharge (for transfer) against the advice of his physician.  

The Veteran was hospitalized at the Lexington, Kentucky, VA Medical Center from the 1st to the 3rd of June 1992.  The discharge summary shows that because after the MVA injury he had "retropulsed" fragments at T8, he had surgery at the University of Kentucky Medical Center with rods inserted from T12 to L2, with iliac bone graft.  At admission he had a neurogenic bowel and bladder.  He continued to wear a clam shell brace at all times when he was up.  

The Veteran was transferred on June 3, 1992, to the Memphis, Tennessee, VA Medical Center, where he was hospitalized until June 22nd.  At admission it was recorded that on May 3, 1992, the Veteran was driving too fast and after hitting a sudden dip in the road, lost control and crashed.  He sustained incomplete paraplegia with compression fractures at T8, T10, and L1.  Harrington rods had been surgically implanted on May 5, 1992, to stabilize his spine, and he had had some return of feeling in his lower extremities.  Thereafter, he was at the Carter Hill Rehabilitation for 5 days.  He had had return of motor function in the right leg only, just 4 days ago.  It was felt that he would probably walk again.  On admission examination he had atrophy of the thighs.  He had no motor strength in the ankles and left knee.  Sensation to pain and touch was intact throughout.  He could feel rectal and bladder fullness.  

A June 4th Progress Note shows that the Veteran reported a fall in an X-ray room when he was dropped from a stretcher to a table, which caused immediate pain in his back and legs, and a few minutes later he had loss of sensation in the left lower extremity.  He now had pain in his leg.  On physical examination deep tendon reflexes (DTRs) were unchanged and Babinski's continued to be positive.  Vibratory sensation was intact to the ankles.  X-rays of his back showed no obvious abnormality of the previously implanted rods.  A subarachnoid hemorrhage of the spinal cord was to be ruled out.  Another Progress Note of June 4th reflects that the Veteran reported that after being dropped he had lost sensation in his legs.  A June 4th note by a Chaplain stated that the Veteran was "disturbed because he was permitted to fall" that day, acknowledging that it was an accident.  

A June 4, 1992, Report of Special Incident Involving Beneficiary reflects that on that date while in the process of obtaining X-rays the Veteran was placed on a table when taking him off the surgical lift and "bumped his back" on the table.  He was about one inch from the table.  An attending physician agreed with this and conferred with another physician regarding the incident.  X-rays of the thoracolumbar spine after the incident showed normal spinal alignment with the Harrington rod in good position.  

A June 5th Progress Note shows that the Veteran had no back pain and had some leg movement.  Another Progress Note of that date indicates that all precautions were to be taken to determine if further injury had been caused before proceeding with treatment.  On June 6th he was sitting up in a chair and reported feeling better.  He was to start a rehabilitation program soon.  

A June 9th clinical note stated that the Veteran had T12 to L1 incomplete paraplegia.   He had initially lost all motor strength in his lower extremities but had begun to have some return.  He was to have daily physical therapy and it was felt that he might possibly ambulate with assistive devices in September.  On June 10th a psychology note shows that he was concerned over the loss of movement and feeling following an incident in the X-ray room with a lift.  He also complained of pain associated with spasm of his legs.  He hoped to continue his nursing training.  These clinical records show that he had continued difficulty with urinary voiding.  

The discharge diagnosis from the Veteran's VA hospitalization in Memphis in June 1992 was T10 paraplegia, incomplete, with bowel and bladder incontinence secondary to automobile accident.  The discharge summary, VA Form 10-100, shows that he reported having continued decreased sensation in his legs following being dropped on an X-ray table and this persisted throughout his hospitalization.  It was stated that he Veteran had been evaluated, neurosurgically, immediately after his accident and it was felt that his spinal cord "had just been 'shaken up'."  Certainly, there was no progression or changes from the examination immediately following his "injury."  

Received on June 16, 1992, was the Veteran's original claim for compensation under 38 U.S.C.A. § 1151 for injuries sustained, as he stated, while pursuing a course of VA Vocational Rehabilitation, and for which he was being treated at the Memphis, Tennessee, VA Medical Center.  

A July 8, 1992, statement from the Veteran's then service representative stated that the Veteran's claim for benefits under 38 U.S.C.A. § 1151 stemmed from a careless accident at the Memphis VA Medical Center by X-ray personnel on June 4, 1992.  It was stated that medical records would show that he was an incomplete paraplegic (following a May 1992 motor vehicle accident (MVA)) with an excellent prognosis for full recovery but since the June 4th accident he had lost all control of both legs and almost all sensation.  

In VA Form 21-4138, Statement in Support of Claim received on July 22, 1992, the Veteran reported that while in a VA Medical Center without a back brace on he was transferred to a gurney.  He had told VA personnel that his physician had instructed that the Veteran wear a back brace.  He was to be transferred from the gurney to an X-ray table but the gurney was sagging.  While being so transferred the X-ray technician said his tailbone was just a few inches above the table but the shoulders were much higher.  The technician forgot to lower the gurney, and then released it, at which time the Veteran "fell on the table" knocking the breath out of him and causing severe back pain.  He had been dropped directly on his back bones and the previously implanted surgical rods in his back.  A few minutes later he noticed that the feeling which he had regained was gone and he could no longer lift his legs at all.  Before he was dropped he had almost total feeling in his legs.  

A July 28, 1992 Progress Note from the University of Kentucky Hospital states that after surgical insertion of Harrington rods the Veteran reported that he was making some improvement in strength but was dropped at a VA hospitalization in Memphis, following which he lost some of his motor function that he had regained.  He complained that the Harrington rod had been palpable in the upper left area of his back since the fall.  He had no skin breakdown at the site, and the surgical incision was well healed.  On examination he had trace motor function in his lower extremities.  He was self-catheterization for bladder function.  Lumbar X-rays shows the "upper TSRH" rod hooks appeared to be out of the lamina.  The thoracic spine was well fused, with decreased body height at T8 and some retropulsion at that level.  It was stated that with his worsening motor function after the fall there was a concern "about the syrinx or retropulsion fragment at T8."  Consideration would be given to a myelogram to evaluate the spinal cord if the Veteran desired any further surgery to correct any abnormalities found.  

A March 19, 1993, Progress Note from the University of Kentucky Hospital states that the Harrington rods were dislodged at the time the Veteran was dropped while being X-rayed at the Memphis VA hospital, and he had been in great pain and had decreased neurologic functioning of the legs since that time.  

The Veteran was hospitalized at the University of Kentucky Medical Center from the 23rd to the 27th of March 1993.  It was reported that he had done well following implantation of fixating spinal rods.  "Apparently, the patient was dropped from a stretcher while getting x-rayed in the VA Hospital in Memphis.  Following this accident the patient developed back pain which was found to be secondary to dislodgement of the rods."  He underwent surgical removal of the thoracic rods.  

Information from the National Personnel Records Center (NPRC) in April 27, 1993, reflects that the Veteran's military service from August 10, 1990, to June 2, 1992, could not be verified.  It was suggested that contact be made with the separation location or "ARDC" in Denver, Colorado.  

By RO letter of October 6, 1993, the Veteran was requested to submit copies of "DD 214s" of all periods of active duty after March 24, 1988 or report inclusive dates of all such active duty, showing the branch of service and separation location.  He was also requested to clarify the events or incidents which were a basis for a claim for benefits under 38 U.S.C.A. § 1151 during vocational rehabilitation training.  It was noted that he had not responded to an earlier request for this information of May 10, 1993.  While the current letter stated that this was the reason for denying his claim, and he was informed of his appellate rights, that same letter also stated that the information requested was needed prior to any "final action" on his claim.  

An August 24, 1994, VAOPT from a Neurosurgery clinic shows that the Veteran had had the Harrington rods removed.  He related to 2 to 3 weeks ago he began having decreased sensation in his lower extremities, and bowel and bladder difficulty with initiation.  X-rays revealed good thoracolumbar alignment with an old T8 compression fracture.  The impression was rebound hypersensitivity from anti-spasmodic withdrawal.  

A September 9, 1994 VAOPT record shows that the Veteran reported that he was able to walk until about 3 weeks ago, when he started having increasing muscle spasticity and weakness, as well as decreasing sensation in the lower extremities.  Also, he had developed difficulty controlling his bladder and bowel function.  The impression was increasing myelopathy symptoms of uncertain etiology.  

Another September 9, 1994 VAOPT record shows that the May 1992 MVA caused incomplete spinal cord damage.  He had been "dropped" in June 1992 at the Memphis VAMC and the Harrington rod was broken and removed.  Prior to this injury he had sensation and some movement of the legs but after the injury he had decreased sensation.  He was now able to walk with the use of a cane, but also used a wheelchair.  He received VA treatment on August 24th for decreased lower extremity strength.  He had decreased bowel and bladder tract use neurologically and had been using a catheter at home.  On examination he had 5/5 motor strength in the lower extremities with severe spasticity, spontaneous clonus, and decreased sensation in the lower extremities.  He was to return to the clinic if interested in a "Balcofen" pump.  

In VA Form 21-4138, Statement in Support of Claim, dated November 1, 1994, the Veteran requested that his 10 percent disability rating for his service-connected low back disability be restored because he was no longer on "active duty status."  

The Veteran was hospitalized at the Memphis VAMC from September 14th to November 22, 1994, at which time it was reported that following his May 1992 MVA he had recovered to the point that he could walk without support.  He currently complained of increased weakness and decreased sensation of the legs and low back pain which started about one month prior to admission.  He also reported having continued upper back pain which started when Harrington rods, inserted in 1992, were loosened when he was dropped from a surgical lift onto an X-ray table.  Reportedly, the Harrington rods were removed at the Lexington VAMC in March 1993 because they were bent and loose.  

A December 7, 1994, RO letter to the Veteran requested that he send a certified copy of his last DD 214, relative to any service from August 10, 1990, to June 2, 1992.  

A December 19, 1994, response from "HQ AFMPC/DPMDOA - T16" of Randolph Air Force Base, Texas, states that as to any military service from August 10, 1990, to June 2, 1992, there were no Air Force records found at NPRC or this facility under the Veteran's Social Security number.  

An April 26, 1995, VA Medical Certificate and a Progress Note of that same date show that the Veteran stepped off a curb and fell, injuring his back.  

Records of the University of Kentucky Hospital show that in October 1995 the Veteran underwent insertion of a lumbar intrathecal Baclofen pump with an abdominal pump subcutaneous placement.  The preoperative, and postoperative, diagnoses were spasticity secondary to paraplegia, secondary to a spinal fracture due to an MVA.  A history noted in the operative report states that the Veteran was paraplegic due to a 1992 MVA which caused "T8 - T12 fracture dislocation."  

Received in October 1995 was information from the National Personnel Records Center (NPRC) that the Veteran's military service from 1990 to 1992 could not be verified.  It was suggested that "ARPC" be contacted.  

A November 21, 1995, Report of Contact reflects that a VA Military Records Specialist contacted an employee of the NPRC and that there was "no record of any Army service" by the Veteran.  

A November 1995 rating decision denied entitlement to compensation for disability due to treatment at the Memphis, Tennessee VA hospital and as a result of VA Vocational Rehabilitation.  It was stated that the Veteran had been in an MVA on May 2, 1992, due to which he was taken to the University of Kentucky Hospital on May 3, 1992 for surgery.  The admitting diagnosis was paraplegia secondary to T8, T12, and L1 spine fractures.  He was transferred to Cardinal Hill Hospital on May 20th 1992, where he remained until May 27th.  The diagnosis was T12, paraplegia, incomplete.  He was transferred to the Lexington, Kentucky, VA Medical Center on June 1, 1992 with the same diagnosis.  X-rays at that time showed no evidence of slippage.  On June 3, 1992, he was transferred to the Memphis, Tennessee, VA Medical Center and was sent for X-rays the next day [June 4, 1992].  The rating decision further stated that while in the process of X-raying the Veteran, while he was being taken off the special lift, they bumped his back and at that time he was about an inch from the table.  X-rays after that incident showed no change in spinal alignment and the rod was in good position.  A report of special incident involving a beneficiary was completed.  That rating decision also stated that a review of the Veteran's Vocational Rehabilitation folder showed he was not participating in training under Vocational Rehabilitation at the time of the accident and was not in school at the time of the accident.  He was sent a letter on January 4, 1993 and again on October 6, 1993 asking for information regarding is allegation as to injury while in Vocational Rehabilitation.  However, as of that rating decision no response had been received from the Veteran.  Thus, there was no evidence that he was in training under VA Vocational Rehabilitation at the time of the accident.  Also, on October 3, 1993, he was sent a letter asking for a report of the MVA but, as of that rating decision, there was no response.  Thus, it was concluded that he had no residuals from the incident during VA hospitalization on June 4, 1995.  Also, it was noted that a Report of Contact dated August 9, 1990, showed that the Veteran was joining the service on August 10, 1990.  On November 23, 1994, a request was received from the Veteran to restore his 10 percent disability rating for his L5-S1 HNP because he was no longer on active duty status.  On August 30, 1995, he indicated that he had had no service since 1988.  

By RO letter of January 29, 1996, the Veteran was informed that, in pertinent part, his claim for compensation for disability resulting from treatment at the Memphis, VA Medical Center, and his claim for compensation for a disability as a result of VA Vocational Rehabilitation were denied.  A copy of the rating decision was attached and he was informed of his appellate rights.  A handwritten notation indicates that the letter was remailed on February 20, 1996.  

VA records show that the Veteran was awarded Vocational Rehabilitation subsistence allowance in 1996 and 1997, and it was terminated in June 1997.  

A May 20, 1996 VA Progress Note records a history of the June 1992 injury, being "dropped" in a VA X-ray room which "broke Herring[ton] rods."  A July 8, 1996, VA Progress Note records a history of significant back trauma during service with placement of Harrington rods in "1987" from T6 to L5 secondary to multiple fractures, and a reinjury of the back in 1992.  

On VA examination in July 1999 the Veteran reported that following his spinal injuries in the May 1992 MVA and implantation of Harrington rods there was an accident at the Memphis, VAMC which broke those rods, and the rods had to be removed.  He had been paraplegic since then.  Although he had urgency, he denied bowel or bladder incontinence.  He had been nonambulatory for functional purposes but could walk a few steps with the aid of canes.  He could not maintain balance due to spasticity in his legs.  After a physical examination the diagnoses were spastic paraparesis; history of burst fractures of T8, T12, and L1; chronic low back pain due to service-connected injury with service-connected L5-S1 disc herniation.  The examiner reported that while the Veteran had chronic low back pain and a history of L5-S1 disc herniation inservice, the later events complicated the process and it could not be differentiated how much of his disability was related to "each condition."  

A December 9, 1999, VA Progress Note reflects that the Veteran complained of having had bowel and bladder problems for 5 months.  

In a June 2000 statement Dr. Winkelmann reported that the Veteran lacked the ability to evacuate his bowels and bladder due to a neurogenic bowel and bladder.  He used intermittent catheterization for his bladder, and Theravac, mini-enemas, and stool softeners for his bowel problem.  

The Veteran was hospitalized in August 2000 at the Mississippi Methodist Rehabilitation Center.  He had a L3-4 laminectomy with removal of an indwelling catheter for "Baclofen" due to malfunction of the Baclofen pump.  At admission he was noted to have cauda equino syndrome with severe spasticity.  The Baclofen had been inserted for only about a week before an actual break in the catheter was found.  A new catheter was surgically implanted. 

In VA Form 21-4138, Statement in Support of Claim, dated November 28, 2000 the Veteran reported that he desired direct service connection for residuals of a thoracic spine injury.  He stated he had been on "ROTC active duty" and was returning home from a 3 week field training exercise.  His unit was "1st Squad, 5th Platoon, 229st [sic] Aviation Co. Fort Knox, Kentucky."  He also stated that wished to reopen his claim for 1151 compensation for thoracic spine disability from injury during VA hospitalization at Memphis in June 1992.  After that hospitalization he was transferred back to the Lexington, Ky., VAMC where the damaged Harrington rods were removed.  

At the November 28, 2000 RO hearing the Veteran testified that he had undergone at least 3 separate lumbar surgeries in the past 5 or 6 months, at the "Mississippi Methodist Rehab."  When asked if the surgeries were done "through the auspices of the VA Jackson Hospital" the Veteran stated that they were not, although "Dr. Spencer" (a VA physician, see page 5) "was aware of it.  They said that they couldn't do it."  Page2 of the transcript.  The Veteran's wife testified that the 1st surgery was on June 19, 2000 and the Veteran testified that it was for a "Bachlfen" pump to alleviate pain and decrease spasticity and tightness of his lumbar muscles.  The Veteran further testified that he had a series of "Butox" and various steroid injections in the lumbar area.  His wife testified that the "pump" had malfunctioned.  Page 2.  They testified that an old catheter inserted in 1995 had to be removed and replaced.  This was not a drainage catheter but a catheter that pumped medicine directly into the spinal cord from the pump and into the lumbar area.  At the time of this more recent surgery had had lamina removed from L3 and L4.  His second of his most recent surgeries had been in August 2000.  Page 3.  This was also at the Mississippi Methodist Rehab.  His "Butox" and steroids injects at that facility had been in August 1999.  He had also been admitted to that facility in January or February 2000 (but not for surgery).  Page 4.  

The Veteran testified that he had been treated at Mississippi Methodist Rehab over the last 3 years.  The presiding Hearing Officer noted that there was a June 2000 report which was a synopsis of the Veteran's case rather than actual treatment records at Mississippi Methodist Rehab.  Page 5.  The Veteran testified that he had seen the VA physician, Dr. Spencer, since 1994.  The Veteran's representative stated that the laminectomies were to stabilize the Veteran's spine because the affected discs had worn down such that there was no separation of the vertebrae.  It was asserted that these records would support a rating in excess of the current 40 percent disability rating for the service-connected low back disorder.  Page 6.  The Veteran testified that he could not sit for very long because of his bowels and bladder.  Page 6.  

The Veteran testified that he had stated that he had paralysis from a fall but when he was dropped in a VA X-ray room.  Page 7.  The presiding Hearing Officer stated that a medical opinion would have to be obtained as to which of the Veteran's symptoms were due to which injury (inservice and postservice).  Page 9.  

The service representative argued that direct service connection was warranted for the thoracic injury that the Veteran suffered which cause incomplete paraplegia which was a motor vehicle accident (MVA) that occurred on May 3, 1992, in which his thoracic spine was injured.  Pages 9 and 10.  As to this, the Veteran testified that prior to this MVA he had gone back into military service, i.e. "into Reserved Officer Training" and at the time of the accident (the MVA in May 1992) he had been assigned to a unit at Ft. Knox, Kentucky in a "Simultaneous Membership Program" (SMP).  Page 10.  This was advanced "ROTC" and he had been a platoon leader with the 1st Squadron of the 5th Platoon of the 221st Aviation Company at Ft. Knox and had been in a Field Training Exercise.  This exercise had started at Morehead, Kentucky and went to Ft. Campbell, Kentucky, and lasted three weeks.  After this "active "duty" assignment terminated, on that same day he returned to Richmond, Kentucky.  Page 11.  He had driven to Richmond, Kentucky, and although separated from his then wife, he stopped there to visit his four year old son for just a few moments.  When he left there he proceeded to "Borrio" where he lived with a lady and her son, about 5 miles from Richmond, Kentucky.  Page 12.  Thus, he was leaving an active duty assignment and was returning home to Richmond where he had lived with his son.  Page 13.  (He was apparently enroute from Richmond to Borrio when the MVA occurred).  He had had papers showing that he had been assigned to "active duty" and these had been in his car when the accident occurred but they were lost.  Page 13.  

The Veteran believed that some of the papers as to his duty assignment in May 1992 might be in the possession of his father.  The service representative indicated that this was a basis for the claim for service connection for thoracic spine disability on a direct service connection basis.  Page 14.  The Hearing Officer informed the Veteran that the complete address of his military unit in May 1992 was needed and the Veteran indicated that it was on his "papers."  Page 14.  

Addressing entitlement to compensation for thoracic spine disability under 38 U.S.C.A. § 1151, it was contended that during VA hospitalization in Memphis, Tennessee from June 3rd to June 22nd 1992 he was dropped from a carrier in a VA X-ray room.  While the records of that VA hospitalization suggested that he had not sustained a significant injury, when discharged on June 22nd he went back to the VA hospitalization in Lexington where VA physicians ended up having to remove the Harrington rods that had been inserted during previous VA hospitalization in 1992 to support his spine because they had either been broken or damage, and in fact were protruding from his skin.  Page 15.  However, none of this was discussed in the VA clinical records from the Memphis VA hospital.  Further, there were multiple conversations between VA physicians, at both Memphis and Lexington, and the Veteran, his wife, and his father which clarifies the Veteran's disability picture which is not shown in the Memphis VA clinical records.  Page 15.  

The Veteran testified that he had been to the Memphis VA facility on two occasions since June 1992 for treatment of his lumbar and thoracic spinal segments.  Page 16.  The Veteran testified that during his June 1992 VA hospitalization in Memphis that he was dropped in a VA X-ray room and not that the carrier on which he had been place was merely bumped, as some VA clinical records indicated.  Page 17.  

Thus, the service representative argued that there were alternative theories of entitlement, i.e., direct service connection for thoracic spinal injury from an MVA in May 1992 and also under 38 U.S.C.A. § 1151 for thoracic spinal injury when the Veteran was dropped in a VA X-ray room during VA hospitalization in June 1992.  Page 18.  The Veteran stated that some VA records had indicated that his fall or drop (in a VA X-ray room) had been in April 1995 but this was incorrect; rather, it occurred during the 61995 but this was incorrect; rather, it occurred during the June 1992 VA hospitalization in Memphis.  His wife testified that the Harrington rods had been out since 1993.  Page 19.  The service representative indicated that following the May 1992 MVA the Veteran had had the Harrington rods surgically inserted and he was in the process of recuperating until the re-injury of his spine during the June 1992 VA hospitalization in Memphis.  The service representative pointed to a June 3rd 1992 clinical record, shortly after the Veteran was transferred from the Lexington VA hospitalization to the Memphis VA hospitalization showing a return of motor function of the right leg just 4 days ago and that the Veteran was capable or self-care, and could apply a body brace.  Page 20.  

As to the injury at the VA hospital in Memphis, the Veteran testified that he was wearing a "turtle shell" brace and was placed on a bed.  Some VA nurses removed that brace and a VA physician, Dr. Bickers, stated that the Veteran was not to be moved without the brace.  However, some orderlies came in and stated they did not have time and, despite the Veteran's protestations, took him to the X-ray room without his brace.  The orderlies transferred him to the surgery lift and to the X-ray room without his brace.  They cranked the surgery lift as high as it would go because there was a "sag" in it and then he was dropped four feet, with his left leg hitting a table and his back and body hitting the floor.  The Veteran testified that records indicating that he was dropped only several inches on to the table were incorrect.  Page 21.  

The Hearing Officer presiding at the November 2000 RO hearing indicated that attempts would be made to obtain records from the Mississippi Methodist Rehab and VA facilities in Jackson, Mississippi, as well as Lexington, Kentucky, and Memphis Tennessee, and that a nexus examination might be needed.  Also, an attempt would be made to obtain any additional service medical records.  Also, the Veteran was requested to submit copies of his orders showing his military duty at the time of the May 1992 MVA.  The Veteran indicated that he would contact his ROTC unit and his unit at Ft. Knox.  Pages 22 and 23.  

By letter of December 6, 2000, to the 1st Squad, 5th Platoon, "221st"Aviation Company, Ft. Know, Kentucky, the RO requested verification of the Veteran's service in May 1992 or information as to the organization that had such information, if any.  After no response, a second letter was sent on November 13, 2001.  It was returned with an indication that there was no such unit. 

By letter of November 13, 2001, the Veteran was informed that a follow-up request was made to the 1st Squad, 5th Platoon, "221st"Aviation Company for verification of his duty status at the time of his May 23, 1992 MVA and he was reminded that at the hearing he indicate he would provide any evidence he had as to his duty status at that time.  He was requested to provide such evidence or inform that RO that he could not.  

On VA spinal examination in April 2002, when the claim file was not available for review, it was reported that in 1992, while in the Army Reserves, the Veteran was in an MVA, fracturing T8 and T12, which was repaired with Harrington rods but he was later "dropped" in an X-ray room, re-traumatizing his back, and at which time they had to remove the Harrington rods.  Also, a Baclofen pump inserted in 1985 had already been replaced twice, and he was still using a Baclofen pump.  After an examination the diagnosis was paraplegia, left worse than right, sustained inservice; and status post laminectomy L2-L4.  

In June 2002 the Veteran's claim files were reviewed to delineate residuals of the service-connected L4-5and L5-S1 disc injury from residuals of the thoracic spine injury which resulted in partial paralysis of the lower extremities.  It was noted that the Veteran had also had an L3-4 laminectomy.  It was reported that the service-connected lumbosacral disorder had resulted in chronic low back pain with pain and numbness down the left leg, which were the only complaints prior to the 1992 thoracic spine injury.  After that injury he developed some partial paralysis of the lower extremities and neurogenic bladder.  Following an injury on an X-ray table he had to have the Harrington rods removed.  A review of the medical records indicated that there were no additional neurological deficits related to the trauma sustained during the radiological procedure.  Additionally, his service-connected lumbosacral disorder contributed to chronic and recurrent low back pain with recurrent pain radiating into the left leg due to left sciatic nerve involvement.  However, the remaining neurological symptom, e.g., partial paralysis of the lower extremities with muscle spasm and neurogenic bladder were more likely than not related to his thoracic spine injury in 1992 which was not established as service-connected.  Also, there was no indication that the trauma from the radiological accident, subsequent to the initial injury in 1992, during VA hospitalization in Memphis resulted in any further neurological deficits.  

On VA examination in January 2003 the Veteran reported that during his June 1992 VA hospitalization in Memphis he was dropped to the floor which caused the Harrington rods to break loose and puncture the skin and caused re-trauma to the spinal cord.  He then went back to the Lexington VAMC and had the rods removed.  He reported that he had been unable to walk without assistance since his MVA in 1992.  After an examination the diagnoses were (1) a history of herniated disc at l5-S1, service-connected; (2) history of thoracic fractures at T8 and T12, nonservice-connected; (3) upper motor neuron injury involving the left lower extremity, as well as the bowel and bladder, related to past thoracic spine injuries that are nonservice-connected.  It was noted that the service-connected injury at L5-S1 would cause lower motor neuron difficulties, rather than upper motor neuron difficulties, had it caused a problem with his bowel or bladder; (4) chronic spasticity of the left lower extremity, due to thoracic injury; (5) neurogenic bladder, due to thoracic injury; and (6) upper motor neuron injury causing loss of volitional movement of the anal sphincter, due to thoracic injury.  The examiner stated that how much of the Veteran's limitation of motion, weakness, and fatigue could be attributed to his service-connected L5-S1 injury was impossible to say due to the overlap of the two injuries.  

On VA PTSD examination in May 2003 the Veteran reported that he had injured his back in an MVA in 1992 when he was in the reserves after getting home from a "drill weekend" when he was driving too fast.  It was also reported that he had re-entered military service through the Army Reserves "ROTC" program but was discharged after sustaining the injuries in the MVA.  The examiner reported that the Veteran admitted "to reinjuring his back during an auto accident while in the Reserves.  However, that was evidently a line of duty 'no'."  

By RO letter of June 16, 2003 to the Veteran the RO requested that he provide a copy of the report of accidental injury and the accident report of the investigating police department.  He has not done so.  Also, he was informed that records had been requested from the Boone National Guard Center.  

By letter of June 16, 2003 the RO requested that the Boone National Guard Center send verification of all periods of the Veteran's service, service treatment records of the Veteran, and any line of duty determinations as to injury from a May 3, 1992 MVA.  If no records were available, any information would be helpful.  

Received on June 19, 2003, was a response that the requested documents were not in the files at the Boone National Guard Center.  No further information was provided.  

The Veteran underwent VA hospitalization in Lexington, Kentucky, in July 2003.  

On VA spinal examination in May 2004 it was reported that the Veteran had been in an MVA "returning from his training while in college" and sustained thoracic spine injuries.  Harrington rods had been inserted by while at the Memphis VA Medical Center he was dropped and had dislocation of the rods, which were removed in July 1992 at the Lexington VA Medical Center.  Three intrathecal Baclofen catheters and pumps had been implanted but all had now been removed.  He was now unable to walk.  After a physical examination the diagnoses were (1) spastic paraplegia; (2) neurogenic bladder requiring self-catheterization; (3) partial bowel atony with spasm of the rectal sphincter with lack of control with soiling, requiring enemas every other day; (4) the spinal cord at the T12 level was as most likely as not myelomalacia related to prior injury; and (5) two old compression fractures, at T8 and T12.  

On VA neurology and spinal examinations in February 2006, pursuant to the June 2005 Board remand, the Veteran's records were reviewed.  Transiently, after the 1992 injury, bladder dysfunction was problematic but function returned.  However, in recent years a return to a need for intermittent straight catheterization had been necessary.  It was reported that based on VA examinations in 2002 and 2003 the Veteran had had a progressive deterioration of his spinal cord status, and had now developed spastic paraplegia, bilaterally, in the lower extremities.  On examination it was found that he could no longer stand or walk.  After the neurologic examination he was scheduled for electrodiagnostic testing but cancelled the appointments and did not reschedule.  Because of this the examiner stated that the degree of sciatic involvement from the lower spine injury could not be made.  As to the spinal examination motion of the thoracic and lumbar spinal segments could not be evaluated because of the leg and back spasms caused with movement of the back.  The relevant diagnosis was spinal injury, time three, in '86, '5/92, and '6/92, with paraparesis and neurogenic bowel and bladder.  

In May 2006, in response to a query as to whether the service-connected lumbar spine disability was a cause of spastic paresis, neurogenic bowel and bladder, as oppose to whether it was discernible whether the thoracic spine injury or the lumbar disability resulted in spastic paresis, neurogenic bowel and bladder, a VA examiner stated that it was indicated that it was not discernible whether the thoracic spine injury or the lumbar disability resulted in spastic paresis, neurogenic bowel and bladder.  The Veteran had not appeared for electrodiagnostic testing that might have been able to provide additional information as to the components of the thoracic and lumbar spine injuries.  

On VA psychiatric examination in August 2006 the Veteran reported, in pertinent part, that after his discharge from active service in 1988, he had participated in "ROTC." 

On VA neurology examination in November 2006 it was found that the Veteran had essentially no use of the left lower extremity.  This was due to a combination of lumbar root disease and cord injury at T12 due to compression fracture.  A portion of the sensory loss in the leg and foot, and weakness about the ankle, were due to the root lesion with the remainder due to the cord lesion.  The examiner was unable to separate the relative contributions of either without resorting to mere speculation.  The remaining sensory loss in the leg and thigh, and weakness at the knee and hip, were due to the spinal cord injury.  

By RO letter of January 17, 2007, the RO informed the Veteran that because he had not appeared for electrodiagnostic testing, such testing would be rescheduled.  

The report of VA electrodiagnostic testing in February 2007 shows that it was to help determine the degree of peripheral versus central etiology for the Veteran's weakness.  The Veteran reported decreased strength in the left lower extremity having worsened over the past several years.  He reported patchy sensory loss was much worse in the left leg, and severely decreased below the knee.  On examination he did not have atrophy in either lower extremity.  He had prominent muscle movements, i.e., questionable fasciculations, particularly in the left calf and left thigh, but much less in the right lower extremity.  It was noted that the electrodiagnostic tests were difficult to interpret due to near constant flexor spasms, but there was some degree of lumbar radiculopathy.  

A February 14, 2007, VA Individual Treatment Note, in conjunction with mental health treatment, reflects that the Veteran reported that "the MVC [motor vehicle collision] was really a suicide attempt [and that] while coming home from college he drove his car [at a] high rate of speed and crashed into trees.  

On VA neurology examination in August 2007 the Veteran's claim file was reviewed.  The purpose of the examination was to determine what disability was due to the service-connected lumbar radiculopathy and what was due to a nonservice-connected spinal cord injury with T12 compression.  It was found that the Veteran had prominent paraparesis with essentially no use of the left leg.  There was extreme spasticity and hyper-reflexia with bilateral ankle clonus.  The results of the February 2007 electrodiagnostic testing were reviewed.  The examiner had previously examined the Veteran and stated that the majority of the lower extremity deficits were upper motor neuron related which localized to the spinal cord and the nonservice-connected injury, but not to the root problem for which he was service-connected.  A root lesion would cause weakness in muscles innervated by the affected root(s), loss of sensation in a dermatomal distribution, loss of reflex in muscles of the affected myotome.  Cord injuries resulted in spasticity, hyper-reflexia, and more wide spread motor and sensory deficits.  Electrodiagnostic testing indicated both acute and chronic left L5 root motor changes which would be secondary to the service-connected (low back) injury.  The L5 and L1 innervated muscles included the small muscles of the foot, flexors and extensors of the toes and ankles, and abductors of the hip.  Given the spasticity and hyper-reflexia in these muscles, the cord injury also had prominent contribution to these deficits.  Because the electromyogram changes were relatively mild, the examiner opined that the dominant deficits were related to the cord injury, and, hence, nonservice-connected rather than the root lesion.  The sphincter disturbance, muscle spasm, and other muscle groups were entirely related to the cord lesion and, hence, nonservice-connected.   

A January 6, 2009, VAOPT record indicated that after an examination the Veteran's principle diagnosis was incomplete paraplegia, and the secondary diagnosis was "UMN" [upper motor neuron] bladder and bowel.  

In VA Form 21-4138, Statement in Support of Claim, dated September 28, 2009, the Veteran reported that his "[T]horacic Spine Disorder did not start in the Military.  Therefore, I do not have medical evidence from military service."  It started during VA hospitalization in Memphis in June 1992 when he was dropped in an X-ray room "which caused the rods to protrude from my back."  He had been transported to the X-ray room without a back brace, even though his bed had been labelled that he was not to be moved without a back brace.  When he was transferred from the surgical lift to the X-ray table an attendant screamed and he was dropped to the floor.  His mother had witnessed this incident. 

In VA Form 21-4138, Statement in Support of Claim, dated September 28, 2009, from a family member it was reported that following surgery after the May 1992 MVA the Veteran showed great improvement, especially by massages and range of motion therapy.  He had minimum atrophy and was able to use his right ankle and toes of the right foot, although the left foot and leg needed more attention.  He was able to raise both knees to his chest.  Physicians at the University of Kentucky and VA were impressed.  He had regained bowel and bladder control and no longer needed catheterization or bowel treatment.  

In an unsigned VA Form 21-4138, Statement in Support of Claim, received in October 2009, (apparently the Veteran's mother) it was reported that at the time of the injury during VA hospitalization in June 1992 the Veteran had been transferred while he was not wearing a brace, even though the Veteran had informed those moving him that he was not to be moved when not wearing a back brace.  He had been tossed onto a surgical lift and taken to an X-ray room but an X-ray technician accidently hit the release on the lift and the Veteran dropped to the floor, even though technicians had reported that he had only dropped a few inches.  In an undated, handwritten statement received in July 2010 the Veteran's mother again reported that he had been dropped to the floor of a VA X-ray room in June 1992.  

On VA peripheral neurology examination, in conjunction with an examination for aid and attendance, on July 9, 2010, it was reported that there was difficulty separating his lumbar disc disease from the myelopathy due to thoracic compression fractures.  Most of the Veteran's lower extremity findings and sphincter disturbance were related to myelopathy.  The examiner could not determine what contribution there was to sensory loss and weakness by the lumbar disc disease without resorting to speculation.  

On VA PTSD examination in July 2010 the Veteran reported that his MVA in May 1992 had been a suicide attempt.  It was reported that after his initial MVA he was dropped on the floor of a VA X-ray room which also damaged the Veteran's spine and caused further diminishment of his function.  

On VA PTSD examination in April 2013 it was reported that the MVA in 1992 had been a suicide attempt by the Veteran.  

In VA Form 21-4138, Statement in Support of Claim, dated October 7, 2014, the Veteran reported that when he was dropped during VA hospitalization in Memphis his back brace had been broken and the prosthetics department had to make a new back brace which would accommodate the damaged Harrington rods.  

Service Connection For a Thoracic Spine Disorder

Establishing entitlement to service connection generally requires having probative (meaning competent and credible) evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a correlation ("nexus") between the disease or injury in service and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

When a claim for service connection is based on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.  See also 38 U.S.C.A. § 101(2), (24); 38 C.F.R. §§ 3.1(d), 3.6(c). 

Under 38 U.S.C.A. § 101(22) (West 1991) "active duty for training" means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training; full-time duty as members of the Army National Guard or Air National Guard of any State (under section 316, 502, 504, or 505 of title 32 or prior law), and not less than 4 weeks of training duty by a member of the Senior Reserve Officer's Training Corps prior to commission, as well as authorized travel time to and from such duty but does not include temporary duty by Coast Guard Reserves.  

When a claim for service connection is based on a period of INACDUTRA, there must be some evidence that the appellant became disabled as a result of an injury (not disease) incurred or aggravated in the line of duty during the period of INACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  In the absence of such evidence, the period of INACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of INACDUTRA service alone.  Id.  See also 38 U.S.C.A. § 101(2), (24); 38 C.F.R. §§ 3.1(d), 3.6(d). 

Under 38 U.S.C.A. § 101(23) (West 1991) "inactive duty for training" means § 101(23)(A) duty other than full-time duty for Reserves under Title 37, Section 206 (this includes the Army National Guard and Air National Guard of any State); (B) special additional duties authorized for Reserves performed on a voluntary basis for training or maintenance for units to which they are assigned; (C) training (other than ACDUTRA) by a member or applicant for membership in the Senior Reserve Officer's Training Corps.

38 C.F.R. § 3.6(a) provides that active service includes active duty, any period of active duty for training (ADCUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INADCUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from a covered disease which occurred during such training.  

38 U.S.C.A. § 106(d)(1)(B) provides that any person who is disabled or dies from an injury or covered disease incurred while proceeding directly to or returning directly from ACDUTRA or INACDUTRA shall be deemed to have been on ADCUTRA or INACDUTRA.  

38 U.S.C.A. § 106(d)(1)(B)(2) and 38 C.F.R. § 3.6(e)(2) VA will determine whether such individual was so authorized or required to perform such duty, and whether the individual was disabled or died from an injury or covered disease so incurred.  That provision further provides that in making such determinations, there shall be taken into consideration the hour on which the individual began to proceed or return; the hour on which the individual was scheduled to arrive for, or on which the individual ceased to perform, such duty; the method of travel performed; the itinerary; the manner in which the travel was performed; and the immediate cause of disability or death.  Whenever any claim is filed alleging that the claimant is entitled to benefits by reason of this paragraph, the burden of proof shall be on the claimant.  

In this case, the Board does not have to address whether the Veteran was taking the most direct route home when his May 3, 1992 MVA occurred.  This is because it is not shown that the Veteran had any form of recognizable military service at that time.  The Veteran's mere allegations that he had recognizable military service are not sufficient to establish that fact.  There must be acceptable records which establish military service.  See 38 C.F.R. § 3.203.  In this case there are no such records.  Accordingly, the Board must conclude that any injuries received by the Veteran at the time of his May 3, 1992, MVA are not the proper subject of a grant of service connection.  

Reopening a Claim For Compensation Under 38 U.S.C.A. § 1151 For a Thoracic Spine Disorder

The Veteran did not appeal the November 1995, rating decision, of which he was notified in February 1996, denying entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for disability as a result of VA treatment.  

No additional relevant evidence was received within one-year following notification of the denial warranting readjudication of the claim and no additional service records have been received.  See 38 C.F.R. §§ 3.156(b) and (c), 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Accordingly, that decision is final.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.102, 3.156 (2016). 

Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

Subsequently, the Veteran applied to reopen the claim.  

A claim shall be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  For such applications received on or after August 29, 2001, evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 511 (1992).  

Prior to August 26, 2001, 38 C.F.R. § 3.156(a) provided that new and material evidence means evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  

The focus is not exclusively on whether the evidence remedies the principal reason for denial in the last prior decision, but on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

In the reopening context, the doctrine of the favorable resolution of doubt is not applicable unless the threshold burden of submitting new and material evidence to reopen has been met.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

Regardless of how the RO (or the Board in a prior denial) ruled on the question of reopening, the Board must re-decide that matter on appeal.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial) and Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

The new evidence is that which is received since the last denial on any basis, including the last denial of reopening.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

Reopening

The additional evidence shows more than mere continued treatment of the Veteran for paraparesis, which was well established at the time of the prior and final RO decision.  Rather the additional evidence, in the form of the opinion of a private physician, tends to establish a nexus between the current level of severity of the admittedly severe initial thoracic spine injury which caused severe fractures of several thoracic vertebrae and the 1st lumbar vertebra with parts of those vertebrae damaging the spinal cord.  

For example, the July 28, 1992 statement of a neurosurgeon of the University of Kentucky was not previously on file at the time of the prior and final rating decision.  That statement states that the Veteran had a worsening of motor function following his June 1992 accident during VA hospitalization.  The statements and testimony of the events surrounding the accident are further corroborative evidence.  Accordingly, the additional evidence, when considered with the old evidence, is sufficient to reopen the claim.  


38 U.S.C.A. § 1151

When it is determined that there is additional disability resulting from a disease or injury, or aggravation of a disease or injury, suffered as a result of VA training, hospitalization, medical or surgical treatment, or examination, compensation will be payable for such additional disability.  In particular, with regard to medical treatment, the disability must not be caused by the veteran's own willful misconduct; in addition, the proximate cause of the disability must be carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the care in question; or the proximate cause was an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.380 (2016). 

The provisions of 38 U.S.C.A. § 1151 currently in effect thus provide, in pertinent part, that when there is no willful misconduct by a veteran, disability resulting from VA hospital care furnished the veteran will be compensated in the same manner as if service-connected if the disability was caused by (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care or (B) an event which is not reasonably foreseeable. 

Thus, a claim for benefits under the provisions of 38 U.S.C.A. § 1151 must be supported by medical evidence of additional disability from VA hospitalization, or medical or surgical treatment, the results of which were not reasonably foreseeable.  In the alternative, it must be shown that there is additional disability due to VA treatment that was careless, negligent, or otherwise administered in some degree of error as set forth above.  

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability (see 38 C.F.R. § 3.361(c)); and (i) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's--or, in appropriate cases, the Veteran's representative's--informed consent.  38 C.F.R. § 3.361(d)(1).  

Finally, the determination of whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is to be based on what a reasonable health care provider would have foreseen.  The event does not have to be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).  The regulation further provides that, in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  

The Board must find whether the preponderance of the evidence is against the claim.  If so, it is denied, but if the preponderance supports the claim or the evidence is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.

Initially, the Board notes that the evidence does not show that the Veteran was participating in a program of VA Vocational Rehabilitation at the time of the initial thoracic spine injury in the May 1992 MVA or, after being transferred from a private medical facility, at the time of his June 1992 VA hospitalization in Memphis.  

In this case it is undisputed that while the Veteran was being moved from a gurney or surgical lift that an accident occurred.  There is conflicting information as to the how far the Veteran was dropped, i.e., whether it was one or a few inches, as opposed to being dropped a much greater distance, i.e., to the floor.  In either event, the Veteran has reported that the fall damaged his back brace, such that the VA prosthetics department had to make a new for him and, moreover, one which would accommodate the dislocation of the previously inserted Harrington rods.  This would suggest that he was wearing the back brace when the accident occurred.  On the other hand, the preponderance of the evidence reflects the Veteran's steadfast statements and testimony are that this occurred when he was not wearing a back brace and that pursuant to physician's order he should not have been moved without wearing a back brace.  

Supporting the latter is the fact that the Veteran was evaluated by VA physicians immediately following the accident.  That evaluation indicates that there was no dislocation of the Harrington rods.  On the other hand, the great majority of the private clinical records reflect a history that following the accident the Veteran continuously complained of greater low back pain and had diminished neurological function in his lower extremities.  

Significantly, there is no medical opinion of record which specifically addresses the matters of whether there was VA carelessness, negligence, lack of proper skill in allowing the accident to occur.  While accounts of exactly what occurred vary, it is clear than an accident occurred.  From the nature of the circumstances there was some carelessness in allowing the accident to occur. 

However, there is a VA medical opinion indicating that there was no additional disability stemming from the accident during the June 1992 VA hospitalization in Memphis.  Specifically, the Veteran was evaluated in June 2002 at which time it was reported that a review of the medical records indicated that there were no additional neurological deficits related to the trauma sustained during the radiological procedure.  No further rationale or reasons and bases were provided.  In other words, the opinion was, essentially, merely conclusionary in nature.  This must be weighed against the private medical evidence of record, and even later VA clinical records, which show that the Veteran continuously complained of having increased pain and decreased neurological function following the June 1992 accident.  

Accordingly, with the favorable resolution of doubt in favor of the Veteran, the Board finds that due to careless during VA hospitalization in June 1992 the Veteran sustained additional neurologic disability from an accident that occurred at that time.  

Neurologic Abnormalities, Including Bowel and/or Bladder Dysfunction, To Include on a Secondary Basis

38 U.S.C.A. § 1151 provides that compensation is to be paid for qualifying additional disability in the same matter as fi such additional disability were service-connected.  

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  

Having determined that the Veteran sustained additional disability from the accident during the Veteran's June 1992 VA hospitalization, it must be determined whether the claimed neurogenic bowel and bladder are such additional disability(ies).  As to this, the June 2002 VA evaluator indicated that the Veteran's neurogenic bladder was more likely than not due to injury to the spinal cord, and not the service-connected lumbosacral injury to a disc.  Similarly, an opinion was rendered in May 2006 that it could not be discerned whether the thoracic spine injury, or the service-connected lumbar disability resulted in spastic paresis as well as neurogenic bowel and bladder.  

Accordingly, with the favorable resolution of doubt the Board finds, based on this medical evidence, that the Veteran's neurogenic bowel and bladder warrant compensation on the basis of stemming from, or being proximately due to or the result of, additional disability stemming from the Veteran's accidental injury during VA hospitalization in June 1992.  







ORDER

Service connection for a thoracic spine disorder is denied.  

New and material evidence having been received, the application for compensation under 38 U.S.C.A. § 1151 for a thoracic spine disorder is reopened. 

Upon de novo consideration, the claim for compensation under 38 U.S.C.A. § 1151 for a thoracic spine disorder is granted.

Entitlement to service connection for neurologic abnormalities, including bowel and/or bladder dysfunction, to include on a secondary basis, is granted.   




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


